Case: 17-11456      Document: 00514642847        Page: 1     Date Filed: 09/14/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                   No. 17-11456                               FILED
                                 Summary Calendar                     September 14, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

NEIL NICK RENE,

                                                Defendant−Appellant.




                  Appeals from the United States District Court
                       for the Northern District of Texas
                                No. 4:12-CR-95-3




Before SMITH, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *

      Neil Rene, federal prisoner #26589-077, pleaded guilty of conspiracy to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-11456    Document: 00514642847     Page: 2   Date Filed: 09/14/2018


                                 No. 17-11456

possess with intent to distribute 50 kilograms or more of marihuana and con-
spiracy to launder monetary instruments. He was sentenced to concurrent
terms of 151 months. He appeals the denial of his motion for reconsideration
of the order denying his 18 U.S.C. § 3582(c)(2) motion for reduction in sentence.

      The motion for reconsideration was filed more than 14 days after the
ruling on the § 3582(c)(2) motion. The district court therefore lacked jurisdic-
tion to act on the motion for reconsideration. See United States v. Miramontez,
995 F.2d 56, 58 n.2 (5th Cir. 1993); United States v. Cook, 670 F.2d 46, 48 (5th
Cir. 1982); see also United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994)
(affirming the denial of an unauthorized postjudgment motion because the dis-
trict court lacked jurisdiction). Accordingly, the order denying reconsideration
is AFFIRMED.




                                       2